SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 2007 Commission File Number 000-51034 ACE Aviation Holdings Inc. (Translation of registrant’s name into English) 5100 de Maisonneuve Boulevard West, Montreal, Québec, Canada, H4A 3T2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b) : 82- Document Index Documents 1. Quarter 3 2007 Interim Unaudited Consolidated Financial Statements and Notes. 2. Quarter 3 2007 Management's Discussion and Analysis of Results of Operations and Financial Condition. 3. Form 52-109F2 Certification of Interim Filings –
